Mr. Justice Shore delivered the opinion of the Court: The question presented upon this record is, whether the circuit court correctly decreed requiring the receiver to pay taxes for the year 1892 on the mortgaged premises. The grantor in the deed of trust, or the owner of the equity of redemption, was entitled to the possession of the premises, and to receive the rents, issues and profits thereof, after the sale and until the time of redemption expired. (Stephens v. Insurance Co. 43 Ill. 331; Bennett v. Matson, 41 id. 332; O'Brian v. Fry, 82 id. 274; Rockwell v. Servant, 63 id. 424.) The only purpose of appointing a receiver at the instance of the mortgagee or cestui que trust under or trustee in the trust deed, is to preserve the security of the mortgage or trust deed, and apply the rents, issues and profits, when necessary, in discharge of the indebtedness. And it follows, necessarily, that where the property is bid off at the-foreclosure sale for the full amount of the decree, interest and cost, as was here done, the necessity for continuing the receiver ceases, and he should be discharged and the possession restored to the owner of the .equity of redemption. In any event, the possession of the receiver, and his receipt of the rents and profits arising from the property, would be for the benefit of the person entitled to the same, so that the parties acquired no additional right because the fund is in the hands of the receiver. The contention of counsel for appellant, that in some way the purchaser at the master’s sale acquired equities, under the clauses and covenants of the trust deed, for the payment of taxes by the grantor, is equally untenable. By virtue of the lien created, the mortgagee or cestui que Bust had the right to have the security foreclosed and the property sold, and the proceeds applied in payment of the secured debt. But when this has been done, and the lien enforced by a sale of the property and the proceeds applied, the mortgage or trust deed has expended its force, and the property is no longer subject to its provisions. (Ogle et al. v. Koerner et al. 140 Ill. 170; Seligman v. Laubheimer, 58 id. 124.) Nor does it in any way affect the result that the holder of the secured indebtedness becomes the purchaser at the sale, whether he be the mortgagee or cestui que trust, or not. By becoming the purchaser, a new relation created by the statute exists, in nowise dependent upon any privity of contract between the purchaser and mortgagor. No cross-errors are assigned, nor is the correctness of the decree in respect of the payment of taxes of 1891 in any way questioned. It is difficult to see how the purchaser at the master’s sale would, in the condition of this case, be entitled to payment of such taxes out of the rents and profits. But, as before said, the question is not raised, and need not be now determined. By the statute the owner of the real estate on the first of May, in any year,-is made liable for the taxes of that year. (Bev. Stat. sec. 59, chap. 120.) No determination of the question of whether the mortgagor was the owner on the first of May, 1892, which, it will be remembered, was practically four months after the sale by the master, will be required. Nor would his liability to the State for the taxes of that year, if it existed, be at all determinative of the question here involved. The purchaser at the sale took as a stranger whatever title was authorized by the decree to be sold. By law he became entitled to all the right, title and interest of the mortgagor in the premises, if no redemption was made in the time and manner prescribed by the statute, and necessarily took the estate charged with all the infirmities of title, and subject to all prior liens to which it would have been subject in the hands of the mortgagor. He was required to know that the mortgagor would be entitled to the possession, and rents, issues and profits, of the premises pending the running of the period of redemption, and that taxes would accrue, which would be a lien upon the property, before the time of redemption would expire, and he voluntarily purchased subject to such accruing lien. The legislature, in recognition of this, passed the act of June á, 1889, by which it is provided, that where the purchaser of real estate at a sale under a judgment or decree shall pay taxes or assessments which became a lien during the time allowed for redemption, and the premises are redeemed, such taxes or assessments so paid, with interest, are to be included in and paid as part of the money required to make the redemption. This is manifestly just, for the reason that, the redemption being made, the payment of the taxes inures to the benefit of the mortgagor and to the preservation of his estate, and this undoubtedly led to the enactment. No such reason, however, exists where no redemption is made. There, the payment of taxes inures to the benefit of the purchaser, and can in nowise be beneficial to the mortgagor. The judgment of the Appellate Court is affirmed, and the cause remanded to the circuit court, with directions to carry into effect the remanding order of the Appellate Court. Judgment affirmed. Mr. Justice Craig, dissenting.